 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(g)(12)


401(k) Plan
Page 1 of 5


CLECO POWER LLC
401(k) SAVINGS AND INVESTMENT PLAN
(As Amended and Restated Effective October 1, 2005)


AMENDMENT NUMBER 4


WHEREAS, Cleco Power LLC sponsors the Cleco Power LLC 401(k) Savings and
Investment Plan (the "Plan"), which was originally established effective as of
January 1, 1985; and


WHEREAS, the Plan most recently was amended and restated effective October 1,
2005; and


WHEREAS, Cleco Power LLC desires to amend the Plan to comply with the final
regulations issued by the Internal Revenue Service under Section 415 of the
Internal Revenue Code.


NOW, THEREFORE, the Plan is amended effective January 1, 2008 as follows:




1.           Section 5.5 (a)(iv) is deleted in its entirety and replaced with
the following:


If the Annual Addition is exceeded for any Participant, the Plan may only
correct such excess in accordance with the methods set forth in the Employee
Plans Compliance Resolution System, Rev. Proc. 2008-50, or any superseding
guidance.


2.            Section 5.5(b) is deleted in its entirety and replaced with the
following:


(b)           Aggregation and Disaggregation of Plans.


(For purposes of applying the limitations of Code Section 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer, a “predecessor employer,” or a Related Company,
under which the Participant receives Annual Additions are treated as one defined
contribution plan.  The "Employer" means the Employer that adopts this Plan and
all Related Companies, except that for purposes of this Section, the
determination shall be made by applying Code Section 415(h), and shall take into
account tax-exempt organizations under Regulation Section 1.414(c)-5, as
modified by Regulation Section 1.415(a)-1(f)(1). For purposes of this Section:
 
 
 

--------------------------------------------------------------------------------


 
401(k) Plan
Page 2 of 5
 
 
 
(1)         A former Employer is a "predecessor employer" with respect to a
Participant in a Plan maintained by an Employer if the Employer maintains a Plan
under which the Participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the Plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship.


(2)         With respect to an Employer of a Participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
Participant if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.


For purposes of aggregating plans for Code Section 415, a "formerly affiliated
plan" of an employer is taken into account for purposes of applying the Code
Section 415 limitations to the Employer, but the formerly affiliated plan is
treated as if it had terminated immediately prior to the "cessation of
affiliation." For purposes of this paragraph, a "formerly affiliated plan" of an
employer is a plan that, immediately prior to the cessation of affiliation, was
actually maintained by one or more of the entities that constitute the employer
(as determined under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)), and immediately after the cessation of
affiliation, is not actually maintained by any of the entities that constitute
the employer (as determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a
"cessation of affiliation" means the event that causes an entity to no longer be
aggregated with one or more other entities as a single employer under the
employer affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and
(2) (such as the sale of a subsidiary outside a controlled group), or that
causes a plan to not actually be maintained by any of the entities that
constitute the employer under the employer affiliation rules of Regulation
Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship outside
of a controlled group).
 

--------------------------------------------------------------------------------


 
401(k) Plan
Page 3 of 5

 
Two or more defined contribution plans that are not required to be aggregated
pursuant to Code Section 415(f) and the Regulations thereunder as of the first
day of a Limitation Year do not fail to satisfy the requirements of Code Section
415 with respect to a Participant for the Limitation Year merely because they
are aggregated later in that Limitation Year, provided that no Annual Additions
are credited to the Participant's Account after the date on which the plans are
required to be aggregated.


3.            The definition of “Annual Addition” in Section 5.5(c)(ii) of the
Plan is  amended to add the following:


Annual Addition shall not include (i) a Rollover Contribution, (ii) a direct
transfer of a benefit or Employee contribution from a qualified plan to this
Plan, (iii) a repayment of a loan made to a Participant from the Plan, (iv) a
repayment of an amount described in Code Section 411(a)(7)(B) in accordance with
Code Section 411(a)(7)(C) and Code Section 411(a)(3)(D), as well as Employee
restorations of  benefits that are required pursuant to such repayments, or (v)
a restorative payment.  A restorative payment is a payment made to restore
losses to the Plan resulting from actions by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty under ERISA or under
other applicable federal or state law, where Participants who are similarly
situated are treated similarly with respect to the payments. Generally, a
payment is a restorative payment only if the payments are made in order to
restore some or all of the Plan's losses due to an action (or a failure to act)
that creates a reasonable risk of liability for such a breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). This includes a payment to the Plan made pursuant to
a Department of Labor order, the Department of Labor's Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses on account
of the breach of fiduciary duty (other than a breach of fiduciary duty arising
from failure to remit contributions to the Plan). Payments made to the Plan to
make up for losses due merely to market fluctuations and other payments that are
not made on account of a reasonable risk of liability for breach of a fiduciary
duty under ERISA are not restorative payments and generally constitute
contributions that are considered Annual Additions.
 

--------------------------------------------------------------------------------



 
401(k) Plan
Page 4 of 5


4.            The definition of “Limitation Year” in Section 5.5(c)(iv) is
amended to add the following:


The Limitation Year may only be changed by Plan amendment.  If the Plan is
terminated effective as of a date other than the last day of the Plan’s
Limitation Year, the Plan is treated as if the Plan had been amended to change
its Limitation Year.


5.            The definition of “Compensation” in Section 5.5(c)(vi) of the Plan
is amended to add the following:


For Limitation Years beginning on and after January 1, 2008, Compensation for a
Limitation Year also shall include Compensation paid by the later of 2 ½ months
after a Participant’s severance from employment with the Employer or the end of
the Limitation Year that includes the date of the Participant’s severance from
employment with the Employer, if:
 
 
(i)
the payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been paid to the Participant while the Participant continued
in employment with the Employer;

 
 
(ii)
the payment is for unused accrued bona fide sick, vacation or other leave that
the Participant would have been able to use if employment had continued; or

 
 
(iii)
the payment is received by the Participant pursuant to a nonqualified unfunded
deferred compensation plan and would have been paid at the same time if
employment had continued, but only to the extent includible in gross income.

 
Any payments not described above shall not be considered Compensation if paid
after severance from employment, even if they are paid by the later of 2½ months
after the date of severance from employment or the end of the Limitation Year
that includes the date of severance from employment, except, (1) payments to an
individual who does not currently perform services for the employer by reason of
qualified military service (within the meaning of Code Section 414(u)(1)) to the
extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the employer
rather than entering qualified military service, or (2) compensation paid to a
 
 

--------------------------------------------------------------------------------



 
401(k) Plan
Page 5 of 5
 
 
 
Participant who is permanently and totally disabled, as defined in Code
Section 22(e)(3), provided that salary continuation applies to all Participants
who are permanently and totally disabled for a fixed or determinable period, or
the Participant was not a Highly Compensated Employee immediately before
becoming disabled.




IN WITNESS WHEREOF, Cleco Power LLC has executed this amendment this    5th   
day of     December       2008.





 
CLECO POWER LLC
         
By:          /s/  R. Russell Davis                    
 
Russell Davis
 
Vice President, Chief Accounting
 
Officer & Interim CFO




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------